     Case 3:18-cv-01184 Document 83 Filed 08/25/20 Page 1 of 7 PageID #: 738




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


DAVID W. ROUSH and
MELISSA ROUSH,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:18-1184

SCHNEIDER NATIONAL CARRIERS, INC. and
ANDREW CHIONG,

                               Defendants.

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants Schneider National Carriers, Inc. and Andrew

Chiong’s Motion for Partial Summary Judgment (ECF No. 75). Plaintiffs David and Melissa

Roush filed a response (ECF No. 78), to which Defendants replied (ECF No. 80). For the reasons

set forth below, the Court GRANTS the motion and dismisses with prejudice causes of action two

and eight, as well as Plaintiffs’ request for punitive damages.

                                       I. BACKGROUND

       On May 1, 2017, Plaintiff David Roush and Defendant Andrew Chiong were involved in

a vehicle collision. See Compl., ECF No. 1; Answer, ECF No. 5. At the time of the collision,

Chiong was an employee of Schneider National Carriers, Inc. (“SNC”) acting within the course

and scope of his employment as a tractor-trailer driver at the time of the collision. Answer 1.

Plaintiffs filed this suit against Chiong and SNC in July of 2018 and asserted eight causes of action.

Compl. ¶¶ 18–62. On July 20, 2020, Defendants filed the immediate motion and requested partial

summary judgment.
    Case 3:18-cv-01184 Document 83 Filed 08/25/20 Page 2 of 7 PageID #: 739




                                II. STANDARD OF REVIEW

       Summary judgment is only appropriate where a moving party demonstrates that there is no

genuine issue as to any material fact and that it is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). These limitations mean that the Court will not “weigh the evidence and determine

the truth of the matter.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Instead, the

Court will draw any permissible inference from the underlying facts in the light most favorable to

the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587–

88 (1986).


       Yet while the Court will view all underlying facts and inferences in the light most favorable

to the nonmoving party, the nonmoving party nonetheless must offer some “concrete evidence

from which a reasonable juror could return a verdict in his favor.” Anderson, 477 U.S. at 256.

Summary judgment is warranted when the nonmoving party has the burden of proof on an essential

element of his or her case and does not make a showing sufficient to establish that element. Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The nonmoving party must satisfy this burden of

proof by offering more than a mere “scintilla of evidence” in support of his or her position.

Anderson, 477 U.S. at 252.

                                        III. ANALYSIS

       Defendants move to dismiss cause of action two, negligent training, supervision, and

retention, and cause of action eight, negligent infliction of emotional distress. Compl. ¶¶ 24–34,

55–62. Under the second cause of action, Plaintiffs claim that SNC is liable for negligent training,

supervision, and retention of Chiong. Id. at ¶¶ 24–34. In McCormick v. W. Va. Dep’t of Pub. Safety,

the West Virginia Supreme Court of Appeals explained that a claim of negligent hiring or retention



                                                -2-
    Case 3:18-cv-01184 Document 83 Filed 08/25/20 Page 3 of 7 PageID #: 740




involves the following inquiry:


         When the employee was hired or retained, did the employer conduct a
         reasonable investigation into the employee's background vis a vis the job for
         which the employee was hired and the possible risk of harm or injury to co-
         workers or third parties that could result from the conduct of an unfit employee?
         Should the employer have reasonably foreseen the risk caused by hiring or
         retaining an unfit person?

202 W.Va. 189, 503 S.E.2d 502, 506 (1998) (per curiam). The McCormick Court further explained

that the inquiry depends upon “the nature of the employee’s job assignment, duties, and

responsibilities.” Id. at 507. “The duty with respect to hiring and retention increases ‘as the risks

to third persons associated with a particular job increase.’” Woods v. Town of Danville, 712

F.Supp.2d 502, 514 (S.D. W. Va. 2010) (quoting id.).

       Similar to negligent hiring, claims of negligent training and supervision are governed by

general negligence principles under West Virginia law. See, e.g., Taylor v. Cabell Huntington

Hosp., Inc., 538 S.E.2d 719, 725 (W. Va. 2000) (treating negligent supervision like other claims

based in negligence). To establish a negligent supervision claim, a plaintiff must show “that the

employer failed to properly supervise its employees and, as a result, those employees proximately

caused injury to another.” Biser v. Mfrs. and Traders Trust Co., 211 F. Supp. 3d 845, 856 (S.D.

W. Va. 2016) (citing Ferrell v. Santander Consumer USA, Inc., 859 F.Supp.2d 812, 817–18 (S.D.

W. Va. 2012)). As with general negligence, “the analysis centers on whether the employer was on

notice of the employee’s propensity (creating a duty), yet unreasonably failed to take action

(manifesting a breach), resulting in harm to a third-party from the employee’s tortious conduct.”

Radford v. Hammons, No. 2:14–24854, 2015 WL 738062, at *7 (S.D. W. Va. Feb. 20, 2015)

(citation omitted).

       Defendants argue that summary judgment is warranted because the evidence shows that


                                                -3-
    Case 3:18-cv-01184 Document 83 Filed 08/25/20 Page 4 of 7 PageID #: 741




SNC exercised due care in hiring, training, and supervising Chiong. Defs.’s Mem. Supp. Summ.

J. 2–7, ECF No. 74. First, Chiong completed an application and went through SNC’s prescreening

process. Chiong Dep. 22:9–15, ECF 73-1; DiSalvi Aff. 3–4, ECF No. 73-5. After SNC hired

Chiong, SNC arranged for Chiong to attend the Truck Driving Academy at Southern State

Community College (“SSCC”) to obtain his commercial driver’s license. Chiong Dep. 3–4. SNC

also provided additional classroom training at SSCC on the federal regulations and behind-the-

wheel training through SSCC. Id. After completing this training, Chiong took and passed the CDL

driving test and received his CDL. Id.

       In addition to receiving training at SSCC, SNC provided additional classroom and behind-

the-wheel training internally. Id. at 27:2–9; DiSalvi Aff. 59–65. After Chiong completed this

training with SNC, SNC required Chiong to take a road test on February 6, 2015, which he passed.

DiSalvi Aff. 21–22. Chiong received specific training to adjust his speed for weather conditions.

Chiong Depo. 190:1–4.

       In addition to funding and administering his training, SNC verified Chiong’s CDL,

certification from SSCC’s Truck Driving Academy, and Chiong’s motor vehicle report (“MVR”).

Id. at 14. Chiong’s MVR contained only one moving violation, which was a speeding citation in

2012. Id. On February 3, 2015, Chiong completed the violation and review record, and SNC

reviewed that record on February 6, 2015. Id. at 18.

       Once Chiong assumed his responsibilities as an SNC tractor-trailer driver, SNC provided

supervision. SNC recorded all incidents related to Chiong’s driving and reviewed these incidents

with him. DiSalvi Aff. 48–53. Throughout his employment, Chiong had access to and continued

to participate in SNC’s training program. Id. at 118–38.

       Plaintiffs do not dispute the merits of Defendants’ argument. Rather, Plaintiffs “agree to



                                               -4-
    Case 3:18-cv-01184 Document 83 Filed 08/25/20 Page 5 of 7 PageID #: 742




voluntarily dismiss Count 2, Count 8, and the Punitive damages claim in the Complaint.” Pls.’s

Resp. to Defs.’s Mot. Summ. J. 3. Under Federal Rule of Civil Procedure 41(a), a plaintiff may

only voluntarily dismiss a claim without the consent of the defendant or the court if he or she files

a notice of dismissal before the defendant has served an answer or a summary judgment motion.

Fed. R. Civ. P. 41(a)(1)(A)(i). Given that Plaintiffs’ apparent attempt to voluntarily dismiss is in

response to Defendants’ Motion for Partial Summary Judgment, it is untimely and improper.

Nevertheless, the Court considers Plaintiff’s response as non-opposition to Defendants’ motion

because Plaintiffs did not identify any disputes of material fact. Accordingly, in light of the

Defendants’ evidence, the Court grants summary judgment as to the second cause of action.

       Under the eighth cause of action, Plaintiffs claim that SNC and Chiong are liable for

negligent infliction of emotional distress. Compl. ¶¶ 55–62. The basis for this claim, as stated in

the Complaint, is Plaintiff Melissa Roush’s observation of the collision that injured her husband.

Id. To succeed on a claim for negligent infliction of emotional distress under West Virginia law, a

plaintiff must establish four elements: (1) “that a close marital or familial relationship exist[s]

between the plaintiff and the victim”; (2) “that a plaintiff ... is present at the scene of the injury-

producing event at the time it occurs and is aware that it is causing injury to the victim”; (3) “that

the emotional trauma alleged by a plaintiff must be the direct result of either the critical injury to

or death of a person closely related to the plaintiff”; and (4) that the emotional distress “reasonably

could have been expected to befall the ordinarily reasonable person[.]” Heldreth v. Marrs, 425

S.E.2d 157, 163–68 (W. Va. 1992).

       Defendants argue that summary judgment is warranted because there is no evidence to

support the second element. Defs.’s Mem. Supp. Summ. J. 19–20. To the contrary, the Defense

provides evidence that Melissa was at work and not at the scene of the collision. See M. Roush



                                                 -5-
    Case 3:18-cv-01184 Document 83 Filed 08/25/20 Page 6 of 7 PageID #: 743




Dep., ECF No. 73-3. As noted above, this claim is not opposed by Plaintiffs. Therefore, the Court

finds that summary judgment is appropriate for cause of action eight.

         Finally, Defendants move for summary judgment as to Plaintiffs’ request for punitive

damages. Defs.’s Mem. Supp. Summ. J. 8–9. When reviewing the appropriateness of a punitive

damages claim under West Virginia law, a court must first make “a determination of whether the

conduct of an actor toward another person entitles that person to a punitive damage award.” Syl.

pt. 11, Cmty. Antenna Serv. V. Charter Commc’ns VI, LLC, 712 S.E.2d 504, 509 (W. Va. 2011)

(citing Mayer v. Frobe, 22 S.E. 58 (W. Va. 1895)). Punitive damages may be assessed where a

tortfeasor acts with “malice, oppression, or wanton, willful, or reckless conduct or criminal

indifference to civil obligations affecting the rights of others appear.” Syl. pt. 4, Mayer v. Frobe,

22 S.E. 58, (W. Va. 1895); see also GMAC v. D.C. Wrecker Serv., 647 S.E.2d 861, 867 (W. Va.

2007).

         Defendants argue that there is no evidence supporting Plaintiffs’ claim for punitive

damages, and Plaintiffs have not presented any evidence to the contrary. Defs.’s Mem. Supp.

Summ. J. 8–9; Pls.’s Resp. to Defs.’s Mot. Summ. J. 3. The Court dismisses Plaintiff’s claim for

punitive damages.

                                      IV. CONCLUSION

         For the foregoing reasons Defendants’ Motion for Partial Summary Judgment (ECF No.

75) is GRANTED.




                                                -6-
    Case 3:18-cv-01184 Document 83 Filed 08/25/20 Page 7 of 7 PageID #: 744




       The Court DIRECTS the Clerk to send a copy of this Order and Notice to counsel of record

and any unrepresented parties.

                                           ENTER:         August 25, 2020




                                             -7-
